Citation Nr: 0619026	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-26 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
zero percent for bilateral cubital tunnel release.

2.  Entitlement to an initial disability rating in excess of 
zero percent for residual burn scarring of the left hand, 
left wrist, and right forearm.

3.  Entitlement to an initial disability rating in excess of 
zero percent for residual skin graft scarring of the right 
and left legs.

4.  Entitlement to an initial disability rating in excess of 
zero percent for a scar of the left forehead.

5.  Entitlement to a 10 percent disability evaluation for 
multiple non-compensable service-connected disabilities under 
38 C.F.R. § 3.324 (2005).


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he had active duty 
service from November 1989 to August 2002, and over two years 
of prior active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The claim was subsequently transferred to the 
jurisdiction of the Pittsburgh, Pennsylvania, RO.

The claim was previously remanded by the Board in September 
2004 and August 2005 for additional development.  The case 
has been returned to the Board for further appellate 
consideration. 


FINDINGS OF FACTS

1.  The veteran was scheduled for VA examination and notified 
of the VA examination, but failed to report for such 
examination without good cause.

2.  No objective neurological manifestations have been shown 
as being caused by the bilateral cubital tunnel release.

3.  In the absence of a VA examination, the Board is unable 
to determine which scars are due to in-service third degree 
burns, second degree burns, or lacerations sustained in 
service, and which scars are considered deep.  

4.  The veteran's upper and lower extremity scars do not 
cause limited motion, and are not unstable, painful, tender, 
or poorly nourished with repeated ulceration.  

5.  The veteran's left forehead scar is not visible and is 
not shown to be disfiguring.  

6.  The veteran's service connected disorders are not shown 
to clearly interfere with normal employability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of zero percent for bilateral cubital tunnel release are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
4.124a, Diagnostic Codes 8516, 7801-7805 (2002 and 2005).

2.  The criteria for an initial disability rating in excess 
of zero percent for residual burn scarring of the left hand, 
left wrist, and right forearm are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7801-7805 (2002 and 2005).

3.  The criteria for an initial disability rating in excess 
of zero percent for residual skin graft scarring of the right 
and left legs are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.655, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2002 and 
2005).

4.  The criteria for an initial disability rating in excess 
of zero percent for a scar of the left forehead are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800-7805 (2002 and 2005).

5.  The criteria for a 10 percent disability evaluation for 
multiple non-compensable service-connected disabilities under 
38 C.F.R. § 3.324 are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.324, 3.655 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, redefined VA's duty to assist the veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, service connection was awarded in July 2002, 
and he appealed the evaluations assigned.  Subsequently, in 
January 2004 and September 2005 letters, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims higher ratings, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that was relevant to the claim.  The 
September 2005 letter also advised the veteran about the 
requirements for obtaining a compensable rating for multiple 
noncompensable service-connected conditions.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the August 2003 Statement of the 
Case (SOC), and March 2005 and January 2006 Supplemental 
Statements of the Case (SSOCs).  These documents provided him 
with notice of the law and governing regulations, including 
the rating criteria for establishing a higher evaluation for 
the claimed disability.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf, and the reasons for the determinations 
made on his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and pre-discharge VA 
examination reports.  The veteran did not report for a VA 
examination in September 2005. 

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; Pelegrini, supra.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions; 
service medical records; and pre-discharge VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, as is the situation in the case at hand, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  Fenderson v. West, 12 Vet. 
App.119, 126 (1999).

The provisions of 38 C.F.R. § 3.655(a) provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.   

38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied. 

Cubital Tunnel

The RO has evaluated the veteran's cubital tunnel syndrome 
under DC 8515, which is for application for median nerve 
injuries.  However, cubital tunnel syndrome involves the 
ulnar nerve (see, e.g., June 2002 separation physical, which 
notes that prior to the surgery, the veteran had numbness in 
the ulnar nerve distribution.).  

The criteria for evaluating cubital tunnel syndrome are as 
follows:  

851
6
Paralysis of Ulnar Nerve
Majo
r
Mino
r

Complete; the "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, 
atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot 
spread the fingers (or reverse), cannot adduct 
the thumb; flexion of wrist weakened
60
50

Incomplete:

  Severe
40
30

  Moderate
30
20

  Mild
10
10
861
6
Neuritis
871
6
Neuralgia
38 C.F.R. § 4.124a.

Diagnostic Code 8515 provides the same evaluation as noted 
above for mild and moderate incomplete paralysis of the 
median nerve.  Severe incomplete paralysis of the median 
nerve warrants a 50 percent evaluation for the major 
extremity and 40 percent for the minor extremity.  Complete 
paralysis of the median nerve warrants a 70 percent 
evaluation for the major extremity and 60 percent for the 
minor extremity.

The RO's use of an incorrect diagnostic code, however, is of 
no consequence as the June 2002 examination showed no 
objective positive neurological findings.  Thus, evaluation 
under either Diagnostic Code would not lead to a compensable 
rating.  It is specifically noted that the examiner indicated 
that on the right arm, the veteran's only complaint was that 
in performing weight lifting curls, he was no longer able to 
lift as much weight as he was prior to surgery.  There was no 
functional impairment.  Also, with regard to the left arm, it 
was reported that he was no longer having any numbness, even 
though he was only seven days post-operative.  Though he was 
having some limited range of motion of the left elbow, this 
was coincident with the surgery.  It is to be expected that 
there would be some symptoms at such a short period after 
surgery.  There was no indication on this examination, 
however, that there was any neuralgia, neuritis, or any 
paralysis of the nerve.

The Board notes that subsequent VA examination was scheduled 
in 2005 to determine if there were any residuals of the 
bilateral cubital tunnel syndrome, especially in light of the 
veteran's August 2003 assertion regarding his symptoms.  The 
records show that he was notified of the VA examination; 
however, he failed to report.  Thus, in this case, the Board 
must rely on the findings of the June 2002 VA examination, 
which show no positive neurological findings.  Given that the 
latest and only VA examination does not show any neurological 
findings consistent with neuritis, neuralgia, or paralysis of 
the nerve, entitlement to a compensable rating for cubital 
tunnel syndrome of the right and left arms is not warranted.  

Scars-General

The rating criteria for evaluating disorders of the skin 
changed effective August 30, 2002.  The following are the 
current rating criteria which may be applicable for 
evaluating the veteran's skin disorders:

780
0
Disfigurement of the head, face, or neck:
Rati
ng
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80



 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
780
1
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 

Rati
ng
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 sq. 
cm.).
30
 
Area or areas exceeding 12 square inches (77 sq. 
cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10



Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:

Rati
ng
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
780
3
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not 
warrant a compensable evaluation. (See Sec. 4.68 of 
this part on the amputation rule.) 
 
780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, DC 7800-7805 (2005).

The pertinent rating criteria for evaluating disorders of the 
skin which were in effect prior to August 30, 2002, provided 
as follows:  



7800
Scars, disfiguring, head, face or neck:
Rating

Complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant 
bilateral disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or 
auricles
30

Moderate; disfiguring
10

Slight
0
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent. The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.
7801
Scars, burns, third degree:
Rating

Area or areas exceeding 1 square foot (0.1 m.2),
40

Area or areas exceeding one-half square foot 
(0.05 m.2)
30

Area or areas exceeding 12 square inches (77.4 
cm.2)
20

Area or areas exceeding 6 square inches (38.7 
cm.2)
10
Note (1): Actual third degree residual involvement required 
to the extent shown under 7801.
Note (2): Ratings for widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.
7802
Scars, burns, second degree:
Rating

Area or areas approximating 1 square foot (0.1 
m.2)
10

Note: See Note (2) under diagnostic code 7801.
7803
Scars, superficial, poorly nourished, with 
repeated ulceration
10
7804
Scars, superficial, tender and painful on 
objective demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
7805
Scars, other.

Rate on limitation of function of part affected.
38 C.F.R. § 4.118, DC 7800-7805 (2002).

Scars - Upper Extremities

With regard to the scars in the upper extremities, the Board 
notes that the veteran has sustained both lacerations and 
burns to the upper extremities.  The rating criteria in 
effect prior to August 30, 2002 allowed for a compensable 
rating for third degree burn scars for areas exceeding 6 
square inches; and for second degree burn scars, for areas 
exceeding one square foot.  It is not clear on review of the 
June 2002 VA examination which scars are from third degree 
burns, which scars are from second degree burns, which scars 
are from the numerous lacerations the veteran sustained in 
service, and which scars, if any, are from the burn injury 
and skin graft incurred prior to service.  Again, the Board 
must point out that an additional VA examination was 
scheduled to address the degree of burn on the various upper 
extremity scars and he was notified of the examination; 
however, he failed to report.  The Board will thus base its 
decision on the current evidence, which includes the service 
medical records and the June 2002 separation/VA examination.  

First, it is noted that the veteran apparently had burns 
prior to service.  His December 1989 enlistment examination 
noted skin graft from caustic soda burns (location not 
specified) when he was 20 years old.  Also, a problem summary 
list indicates that he had an acid burn to his arm in 1983.  
During service, he had numerous burns as well as lacerations 
to the upper extremity.  It is not possible to state with 
certainty which of the scars described on the June 2002 VA 
examination were due to the pre-service burn(s), which were 
due to the in-service burns, which were due to third degree 
burns, which were due to second degree burns, and which were 
due to the many lacerations sustained in service.  Because 
the Board is unable to make this determination accurately, 
and because the veteran failed to report for additional VA 
examinations scheduled to provide further information on the 
burn scars, the Board must deny the claim for compensable 
ratings for the upper extremity scars.  

Review of the record shows that the veteran had first and 
second degree burns of the dorsal aspect of the left hand in 
October 1990; upper right arm burn in February 1992 (degree 
of burn not specified); a third degree burn on the right 
wrist/forearm dorsum in September 1992; and a third degree 
burn to the left distal forearm/wrist in July 1997.  The June 
2002 VA examination noted a 3.5 x 5.0 burn scar that had 
received donor graft on the left forearm.  The June 2002 
examination describes two other scars on the left arm; 
however, it is not specified whether these are burn scars or 
scars from the many lacerations sustained in service.  The 
examination also indicates that there was a 10 x 5.5 cm burn 
scar that had received a graft on the right forearm.  The 
other scars on the right arm are not specified as burn scars.  
Thus, there are two areas where there had been grafting due 
to burns, one measuring 3.5 x 5 and the other 10 x 5.5.  That 
amounts to a 15.5 sq. cm. scar on the left, and a 50.5 sq. 
cm. one on the right, for a total of 66 sq. cm.  If these are 
both due to the third degree burns sustained in service (the 
veteran did indeed have two third degree burns in service and 
did receive skin grafts), then a compensable rating would be 
warranted under DC 7801 (2002).  However, again, it is not 
clear if either of these skin grafts is related to the pre-
service skin graft referenced in the enlistment examination, 
or if they are both due to in-service third degree burns.  
And, the veteran's failure to report for the VA examination 
makes answering that question not possible.  Therefore, a 
compensable rating for third degree burn scars cannot be 
granted under DC 7801 (2002).  See 38 C.F.R. § 4.14 (2005) 
(the use of manifestations not resulting from service-
connected disability is to be avoided).

As to whether entitlement is warranted for second degree burn 
scars, the Board notes that there have been several second 
degree burn scars in service.  However, the June 2002 
examination only describes the two skin grafted areas as 
residuals of burn scars.  No other burn residual scars were 
identified.  Given the large number of lacerating injuries 
sustained in service, it is simply not possible to determine 
whether any of the other scars noted on the June 2002 
examination are due to second degree burns or the 
lacerations.  A compensable rating for second degree burns 
requires areas approximating one square foot.  The June 2002 
VA examination does not identify the presence of residual 
burn scarring approximating one square foot or more.  The 
Board thus concludes that entitlement to a higher rating 
under DC 7802 (2002) is not warranted.  

Further, the upper extremity scars are not shown to satisfy 
any of the other requirements for a compensable rating, under 
either the old or the new rating criteria.  The veteran 
failed to report for a VA examination scheduled to determine 
what areas of the scars are considered deep.  Thus, a 
compensable rating for scars that are deep (under DC 7801 
(2005)) is not warranted.  Scars that cause limited motion, 
or that are unstable, poorly nourished with repeated 
ulceration, painful, tender, or that otherwise cause 
limitation in function, have not been described on the June 
2002 VA examination.  Also, the scars described on VA 
examination do not equal 929 sq. cm. or more.  This includes 
the surgical scars, which are not shown to be tender or 
painful.  Therefore, a compensable rating for the upper 
extremity scars may not be awarded.   

Scars - Lower Extremity

With regard to the lower extremity scars, the Board notes 
that the scars are not poorly nourished with repeated 
ulceration, unstable, painful, tender, or cause limitation of 
function or motion.  Further, the scars, both of the lower 
and upper extremities, do not add up to 929 sq. cm. or more.  
As to whether they are considered deep scars such as to 
warrant a compensable rating under DC 7801 (2005), the 
veteran failed to report for a VA examination to address this 
matter.  The evidence of record at this time does not show 
that the criteria for a compensable rating for the scars of 
the lower extremities have been met.  Thus, the appeal is 
denied.

Scar - Head/Face

Likewise, a compensable rating for the scar on the head 
cannot be granted.  The veteran failed to report for the VA 
examination scheduled to further assess this scar.  The June 
2002 VA examination only noted that the veteran denied a 
claim for his scalp scars and no longer wished to make a 
claim for this condition as the scars were no longer visible.  
Based on this evidence, the Board cannot award a compensable 
rating under the applicable rating criteria and the claim is 
denied.   


Entitlement under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  

In the present case, the record does not contain objective 
evidence which shows that the veteran's service connected 
disorders clearly interfere with normal employability.  The 
June 2002 VA examination does not describe such a situation 
and the record does not otherwise support such a finding.  
Thus, a compensable rating under 38 C.F.R. § 3.324 is denied.  

ORDER

An initial disability rating in excess of zero percent for 
bilateral cubital tunnel release is denied.

An initial disability rating in excess of zero percent for 
residual burn scarring of the left hand, left wrist, and 
right forearm is denied.

An initial disability rating in excess of zero percent for 
residual skin graft scarring of the right and left legs is 
denied.

An initial disability rating in excess of zero percent for a 
scar of the left forehead is denied.

A 10 percent disability evaluation for multiple non-
compensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is denied. 

____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


